Citation Nr: 0814120	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder 
variously diagnosed.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
February 1962.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a July 2006 decision, the Board reopened the veteran's 
claim for service connection for sarcoidosis and then 
remanded the claim for additional development and 
adjudicative action.  When the case came back to the Board, 
it remanded it again for failure to comply with the July 2006 
remand.  The case has been returned to the Board for further 
appellate review. 


FINDING OF FACT

The veteran alleges that he was exposed to beryllium while in 
service.  There is competent evidence that the veteran's lung 
disease, which has been diagnosed as sarcoidosis, is at least 
as likely as not caused by or a result of exposure to 
beryllium.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, a 
variously diagnosed respiratory disorder was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for sarcoidosis may be awarded service connection if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he was exposed to beryllium, which 
has caused his respiratory disorder.  His DD Form 214 shows 
his military occupational specialty was radar repairman.  At 
the December 2005 hearing before the undersigned, the veteran 
testified that upon completion of radar school in service, he 
worked with florescent light tubes, which was the first time 
he was exposed to beryllium.

A January 2007 VA examination report shows that the examiner 
reviewed the record and concluded that the veteran's lung 
disease was at least as likely as not caused by or a result 
of exposure to beryllium.  He stated beryllium was used in 
wiring in most electronic equipment.  He also stated that 
berylliosis was indistinguishable from sarcoidosis 
"clinically."  The examiner noted that he could not find a 
laboratory on the East coast that provided beryllium testing.  
He further noted that it was unclear whether a beryllium test 
in 2007 would show whether the veteran was exposed to 
beryllium in 1962.  It appears that an August 2007 addendum 
confirmed this finding (that it was at least as likely as not 
that the veteran's lung disease was incurred in service).  An 
October 2007 addendum shows that the examiner, after careful 
review of the evidence of record, found that there was no 
evidence in the service treatment records that the veteran 
was exposed to beryllium.  The examiner then concluded that 
there was no documented connection to berylliosis due to 
military occupational exposure and work environment.

Thus, it appears that the opinion changed because of the lack 
of documented evidence that the veteran was exposed to 
beryllium while in service.  The remaining issue is whether 
the veteran was exposed to beryllium during service.  The 
Board finds that the veteran is competent to state he was 
exposed to this particular substance in service, particularly 
because it would seem unlikely that the veteran would know 
this substance if he was not exposed to it.  The undersigned 
had an opportunity to observe the veteran during the December 
2005 hearing, and found his hearing testimony regarding his 
exposure to beryllium credible.  Therefore, the Board will 
concede his exposure to beryllium during service for the 
purposes of this claim.  In the January 2007 examination 
report, the examiner found that the veteran's lung disease 
was at least as likely as not caused by or a result of 
exposure to beryllium.  Resolving all reasonable doubt in 
favor of the veteran, the Board finds that the evidence 
supports a grant of service connection for a variously 
diagnosed respiratory disorder.  


ORDER

Service connection for a variously diagnosed respiratory 
disorder is granted.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


